PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,854,761
Issue Date:   01 Dec 2020
Application No. 15/085,422
Filing or 371(c) Date: 30 Mar 2016
Attorney Docket No.   27407-0016001 
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision in response to the petition under 37 CFR 1.182 filed 12 February 2021, to correct one of the inventor’s name by way of a Certificate of Correction. 

The petition is GRANTED.

It is noted that the present petition was improperly treated under 1.322 and/or 1.323, rather than an appropriate petition under 37 CFR 1.182 to correct the name of the joint inventor.  The requested Certificate of Correction issued on 20 April 2021, however, a decision had not been rendered and the Office record was not updated.  The present decision ratifies the premature action.  Accordingly, a new Certificate of Correction will not be issued in response to the petition.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735. 


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET